State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 29, 2015                   519781
________________________________

In the Matter of ANDREW
   CHARLES SCHLEGEL,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ASHLEY MARIE KROPF,
                    Appellant.
________________________________


Calendar Date:   September 15, 2015

Before:   Peters, P.J., Lahtinen, McCarthy and Lynch, JJ.

                             __________


     Ted Stein, Woodstock, for appellant.

     Catherine Charuk, Kingston, for respondent.

     Ariel Futerfas, Kingston, attorney for the child.

                             __________


McCarthy, J.

      Appeal from an order of the Family Court of Ulster County
(McGinty, J.), entered August 18, 2014, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act article 6, to modify a prior order of custody.

      Petitioner (hereinafter the father) and respondent
(hereinafter the mother) are the parents of a daughter (born in
2008). Pursuant to a March 2009 order, entered upon consent, the
parties shared legal and physical custody of the child and
adhered to an alternating, split-week schedule. In October 2013,
the father commenced the instant Family Ct Act article 6
proceeding to modify the existing order of custody. Following a
fact-finding hearing, Family Court modified the prior custody
                              -2-                519781

order by awarding the father sole legal and physical custody of
the child and granting the mother parenting time during certain
specified times, including alternate weekends and one day during
the work week. The mother appeals.

      The mother's sole argument is that the father failed to
establish a change in circumstance to warrant consideration of
the best interests of the child. We disagree. Family Court can
modify an existing custody order only where the petitioning party
demonstrates a change in circumstances that warrants an inquiry
into the best interests of the child (see Matter of Cornick v
Floreno, 130 AD3d 1170, 1170 [2015]; Matter of Jones v Moore, 129
AD3d 1400, 1401 [2015]). A custody order entered upon consent is
afforded less weight than an order "resulting from a judicial
determination after a hearing" (Matter of Klee v Schill, 95 AD3d
1599, 1600 n 3 [2012]; see Matter of Casarotti v Casarotti, 107
AD3d 1336, 1337 [2013], lv denied 22 NY3d 852 [2013]).

      The credited evidence presented demonstrated that, although
the parties were initially able to carry out the terms and
conditions of the March 2009 custody order, continuation of that
custodial arrangement was no longer feasible. Beginning in
approximately December 2010, the parties were unable to amicably
communicate regarding the child and, in fact, rarely communicated
at all. Exchanges of the child often entailed the mother
accusing the father of mistreating the child and failing to
provide her with proper nutrition. Further, the mother switched
the child's pediatrician without consulting the father and
thereafter maintained that only she was permitted to take the
child to appointments. In view of this evidence that the
parties' relationship had deteriorated to such a degree that
cooperation for the good of the child was no longer possible,
Family Court properly concluded that a change in circumstance had
occurred (see Matter of Paul A. v Shaundell LL., 117 AD3d 1346,
1348 [2014], lv dismissed and denied 24 NY3d 937 [2014]; Matter
of Spiewak v Ackerman, 88 AD3d 1191, 1192 [2011]).

     Peters, P.J., Lahtinen and Lynch, JJ., concur.
                        -3-                  519781

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court